Citation Nr: 0948817	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to Department of 
Veterans Affairs (VA) lumbar decompression surgical treatment 
on May 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2007 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2009, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In July 2009, the Board sought an advisory 
medical opinion from the Veterans Health Administration 
(VHA).


FINDING OF FACT

The Veteran is shown to have additional disability (chronic 
pain and weakness of the left lower extremity) that is due to 
fault on the part of VA care-providers in the course of his 
May 2005 VA lumbar decompression surgery (and follow-up).  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability as due to 
VA surgical treatment/follow-up in May 2005 are met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §  3.361.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was a 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the beginning of medical or surgical treatment to the 
veteran's physical condition after such care has ceased.  
38 C.F.R. § 3.361(b).  To establish actual causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d).
When evaluating the evidence of record, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In short, the elements of a successful claim under 
38 U.S.C.A. § 1151 are (generally):  (1) VA treatment, 
surgery, hospitalization and resulting additional disability 
and (2) evidence that the additional disability was caused by 
fault on the part of VA providers, or was an unforeseeable 
consequence of the treatment.  

The record shows the Veteran underwent lumbar decompression 
surgery at a VA facility on May 20, 2005.  A VA medical 
expert reviewed the reports of the surgery (and follow-up 
care), and in November 2009 opined that the Veteran has 
chronic additional disability as a result of his VA surgical 
treatment, specifically, "worsened pain and weakness of the 
left lower extremity."  

The VHA consultant further opined:

The record does not indicate adequate attending 
involvement or supervision during his preoperative 
work up, surgery and post operative care.  There is 
no pre operative or post operative note by the 
attending.  It appears the disc at L2-3 level was 
not adequately decompressed, that lead to post 
operative neurological decline necessitating May 
23, 2005 emergency surgery.  This is a known 
complication, but could have been potentially 
avoided, if there was adequate supervision.

In essence, the VA consulting expert has opined that the 
additional disability following the Veteran's VA lumbar 
decompression surgery was as a consequence of negligence, 
lack of skill, or carelessness on the part of VA care-
providers.  The Board finds no reason to question this 
opinion by a VA medical expert.  All the requirements for 
substantiating a claim under 38 U.S.C.A. § 1151 are met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA lumbar decompression 
surgery (and follow-up) in May 2005 is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


